Citation Nr: 0917039	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  03-27 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the RO.  

In a September 2008 decision, the Board found that new and 
material evidence had been presented to reopen the claim for 
service connection for an acquired psychiatric disorder and 
remanded the case for further evidentiary development.  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in July 2007.  However, he subsequently 
canceled the hearing.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The Veteran is shown as likely as not to have an anxiety 
disorder that had its onset during his military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by anxiety disorder is due disease or 
injury that was incurred in active service.  38 U.S.C.A. §§ 
101, 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

In light of the favorable action taken herein below, further 
discussion of the notice and duty to assist provisions of the 
VCAA is not necessary.  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 38 
C.F.R. § 3.303(b) provides that service connection may be 
granted where a disease manifests itself in service (or 
within the presumptive period) but is not identified until 
later, and the evidence shows (a) a continuity of related 
symptomatology after discharge and (b) that the present 
condition is related to that symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the Veteran served aboard the USS 
Keokuk during World War II.  The history documents confirm 
that the Keokuk was stationed in the Pacific, near Guam, Iwo 
Jima, and Okinawa.  She was hit by enemy fire on at least one 
occasion in February 1945.  Lay statements from fellow 
servicemen also confirm that the ship experienced hostile 
actions during the Veteran's duty period.  

A September 1951 VA examination report notes that the Veteran 
experienced nervousness while serving on the Keokuk.  No 
psychiatric disability was diagnosed.  

Upon VA examination in October 1970, the Veteran's past 
medical history included nervousness.  No psychiatric 
disability was diagnosed.  

In a May 1986 VA report, the Veteran was noted to have 
chronic anxiety and depression.  

In one August 2006 VA examination report, the Veteran was 
noted to have PTSD.  In another report also dated in August 
2006, it was concluded that the Veteran did not have PTSD, 
but rather an anxiety disorder, not otherwise specified.  
Follow-up was requested pursuant to the Board's September 
2008 remand because of this inconsistency.  

In an addendum opinion, provided in December 2008, a VA 
examiner noted that the August 2006 report was inaccurate due 
to a power outage experienced at that time.  She fully 
reviewed the Veteran's file, and concluded that the Veteran 
did not meet the criteria for a diagnosis of PTSD.  However, 
she stated that it was likely that the Veteran's anxiety 
disorder was a preexisting condition, but that it was more 
likely than not aggravated by the Veteran's wartime 
experiences.  

In the end of the report, she stated that it was most likely 
that the Veteran's anxiety disorder, not otherwise specified, 
had its onset during his active service.  

The most probative evidence of record shows that the Veteran 
does not have PTSD.  Hence, service connection for that 
disability is not warranted.  See 38 C.F.R. § 3.304(f).  

Moreover, there is no clear and convincing evidence in the 
record to find that the Veteran had an anxiety disorder that 
preexisted his military service and the Board will not make 
such a finding.  

However, based on the December 2008 addendum report, and 
resolving all doubt in the Veteran's favor, the Board finds 
that the currently demonstrated anxiety disorder as likely as 
not has its clinical onset during his service in World War 
II.  Hence, service connection for an anxiety disorder is 
warranted.  See 38 C.F.R. §§ 3.102, 3.303(d); Gilbert, supra.  


ORDER

Service connection for an anxiety disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


